         Case 3:19-cv-01188-EMC Document 59 Filed 05/09/19 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                      CIVIL MINUTES


Date: May 9, 2019                Time: 4:02 – 4:45 =            Judge: EDWARD M. CHEN
                                       43 Minutes

Case No.: 19-cv-01188-EMC        Case Name: Brignac v. Yelp Inc.


Plaintiff, Pro Se: Jaron Brignac (Court Call)
Attorney for Defendant: Brian Sutherland

Deputy Clerk: Angella Meuleman                         Court Reporter: Katherine Sullivan

                                       PROCEEDINGS

[50] Motion for Temporary Restraining Order - held.

[23] Motion to Dismiss – held.

Initial Case Management Conference – not held.


                                         SUMMARY

Parties stated appearances and proffered argument.

The Court denies Temporary Restraining Order and grants Motion to Dismiss with leave to
amend in part for reasons as stated on the record. Written order to issue.
